PER CURIAM:
The claimant, Burton Anderson Jr., seeks an award of $616.72 from the respondent, Division of Highways, for damage to his 1987 Pontiac TransAm. The damage occurred on April 18, 1996, at approximately 8:00 p.m., while the claimant was driving on the Chestnut Street Exit from Route 50 in Harrison County. At this time, the claimant’s vehicle struck a piece of steel rebar which protruded approximately two feet out of the concrete bridge deck. According to the claimant, it appeared as though the rebar broke through the concrete surface. As a result of the incident, the claimants vehicle sustained damage to the left front headlight and front bumper cover. The claimant obtained two estimates of the cost to repair his vehicle, and these estimates totaled $525.40 and $616.72.
Boyd Richards, a maintenance supervisor for the respondent in Harrison County, testified that the top one and a half inches of the bridge had been rotomilled prior to resurfacing the bridge. Mr. Richards believed that the protruding rebar could have broken loose from the underlying concrete due to vehicles traveling over the rebar.
This Court has consistently followed the principle that the respondent owes a duty to motorists to exercise reasonable care and diligence in maintaining roads under all circumstances. Hobbs vs. Dept. of Highways, 13 Ct. Cl. 27 (1979).
Based on the evidence presented in this claim, it appears that the respondent breached this duty to the claimant by creating a dangerous road condition which caused damage to the claimant’s vehicle. Therefore, this Court makes an award to the claimant in the amount of $535.40.
Award of $535.40.